       Case 4:19-cr-06063-SMJ          ECF No. 83      filed 01/31/20     PageID.372 Page 1 of 4



 1

 2

 3

 4                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WASHINGTON
 5
     UNITED STATES OF AMERICA,           )
 6                                       )                 NO. 4:19-CR-06063-SMJ
                                         )                     4:19-CR-06063-SMJ
 7                                       )
                             Plaintiff,  )
 8                                       )
                  vs.                    )                 ORDER GRANTING
 9                                       )                 DEFENDANT’S MOTION TO
                                         )                 CONTINUE
10   MONICA PESINA,                      )
     NICHOLAS SEAN CARTER,               )
11                                       )
                       Defendant.        )                 AMENDED CASE
12
     ___________________________________ )                 MANAGEMENT ORDER

13
             This matter having come before the Court on Defendant’s Motion to Continue Trial date
14
     and Pre-Trial Conference, ECF No. _____. Defense counsel, Nicholas Marchi requests a
15   continuance of the pretrial motions filing deadline, the pretrial conference, and the trial, to allow
16   more time to examine discovery, prepare any related motions, and prepare for trial. Defendant
17   supports counsel’s request for a trial continuance for the articulated reasons. ECF No. _____.

18   Assistant U.S. Stephanie Van Marter appearing on behalf of the U.S. Attorney’s Office (USAO),

19   does not oppose the request. Adam Pechtel, counsel for Ms. Pessina and Ms. Pessina do not object

20   to the request.

21           To ensure defense counsel is afforded adequate time to review discovery, prepare any

22   pretrial motions, conduct investigation, and prepare for trial, the Court grants the motion, extends

23   the pretrial motion deadline, and resets the currently scheduled pretrial conference and trial dates.

24   The court finds that Defendant’s continuance request is knowing, intelligent, and voluntary, and that

25


     AMENDED CASE MANAGEMENT ORDER- 1
       Case 4:19-cr-06063-SMJ          ECF No. 83       filed 01/31/20    PageID.373 Page 2 of 4



 1   the ends of justice served by granting a continuance outweigh the best interest of the public and
 2   Defendant in a speedy trial. The delay resulting from Defendant’s motion is therefore excluded
 3   under the Speedy Trial Act.
 4          Counsel are advised that all second or successive continuance requests will be closely
 5   scrutinized for the necessity of more time to effectively prepare, taking into account the exercise of
 6   due diligence.
 7          Having considered the parties’ proposed case schedule and deadlines, the Court now enters
 8   the following Amended Case Management Order, which sets forth the deadlines, hearings, and
 9   requirements the parties will observe in this matter. To the extent this Order conflicts with any
10   previously-entered Orders in this matter, this Order shall govern. All counsel are expected to
11   carefully read and abide by this Order and such provisions of the current CMO which have not been
12   superseded herby. The court will grant relief from the requirements in this Order only upon motion
13   and good cause shown.
14          Accordingly, IT IS HERBY ORDERED:
15      1. Defendant’s Motion to Continue Pretrial Conference and Trial Dates,
16          ECF No. _______, is GRANTED.
17      2. The court finds, given defense counsel’s need for time to review discovery, prepare any
18          pretrial motions, conduct investigation, and prepare for trial, that failing to grant a
19          continuance would result in a miscarriage of justice and would deny defense counsel the
20          reasonable time necessary for effective preparation, taking into account the exercise of due
21          diligence. See 18 U.S.C § 3162 (h)(7)(A).
22      3. Original CMO. Counsel must review the provisions of the original November 12, 2019
23          CMO, ECF No. 41, and abide by those procedures which remain in full force and effect and
24          are incorporated herein except for the new compliance deadlines in the following Summary
25          of Amended Deadlines.

     AMENDED CASE MANAGEMENT ORDER- 2
         Case 4:19-cr-06063-SMJ                ECF No. 83          filed 01/31/20        PageID.374 Page 3 of 4



 1         4. Pretrial Conference
 2             A. The suppression hearing is set for May 4-5 at 9:00AM 1 in Richland and a pretrial
 3                  conference is RESET to May 28, 2020, at 10:15 AM in Richland. At the PTC hearing,
 4                  the Court will hear ALL pretrial motions that are noted for oral argument.
 5             B. All Pretrial Conference are scheduled to last no more than thirty (30) minutes, which
 6                  each side allotted fifteen (15) minutes to present their own motions and resist motions
 7                  by opposing counsel. If any party anticipates requiring longer than fifteen minutes, that
 8                  party must notify the Courtroom Deputy at least seven (7) days prior to the hearing. Any
 9                  party who fails to provide this notice will be limited to fifteen (15) minutes.
10         5. Trial. The court SETS this matter for jury trial on June 22, 2020, at 9:00 AM in Richland.
11             Counsel and Defendant shall be prepared to meet with the Court at least thirty (30) minutes
12             prior to the commencement of the trial.
13         6. Pursuant to 18 U.S.C. § 3161 (h)(7)(B)(i) and (iv), the Court DECLARES EXCLUDABLE
14             from Speedy Trial Act calculations the period from April 15, 2019, the date defense
15             counsel moved to continue, through June 24, 2019, the new trial date, as the period of delay
16             granted for adequate preparation by counsel.
17         7. Summary of Deadlines
18             USAO Expert Notice                                                      April 3, 2020
               Defense Expert                                                          April 17, 2020
19             All pretrial motions, including discovery
               motions, Daubert motions, and motions in                                April 17, 2020
20
               limine, filed
21
               Suppression Hearing                                                     May 4-5
                                                                                    9:00am Richland
22

23

24   1   The United States has not heard back from all of it potential witnesses as to availability for the May 4 or 5th date.

25   The United States will update the court and counsel should there be a conflict.

     AMENDED CASE MANAGEMENT ORDER- 3
       Case 4:19-cr-06063-SMJ           ECF No. 83       filed 01/31/20    PageID.375 Page 4 of 4



 1        Cl’s identities and willingness to be interviewed                May 29, 2020
          disclosed to Defendant (if applicable)
 2        Grand jury transcripts produced to Defendant
                            Case Agent:                                      May 29, 2020
 3                                                                           May 29, 2020
                            Cls:
                            Other Witnesses:                                 May 29, 2020
 4

 5        Exhibit lists filed and emailed to the Court                        June 15, 2020

 6        Witness lists filed and emailed to the Court                        June 15, 2020

 7        Trial briefs, jury instructions, verdict forms, and                 June 15, 2020
          requested voir dire filed and emailed to the court
 8        Exhibit binders delivered to all parties and to the                 June 15, 2020
          Court
 9        Delivery of JERS-compatible digital evidence                       June 15, 2020
          files to the Courtroom Deputy
10        Trial notices filed with the Court                                  June 17, 2020
          Technology readiness meeting (in-person)                            June 17, 2020
11
          JURY TRIAL                                                          June 22, 2020
12
                                                                           9:00AM – Richland

13
               IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and provide
14
     copies to all counsel, the U.S. Probation Office, and the U.S. Marshals Service.
15

16
               DATED this _____day of December 2019.
17

18
                             ________________________________
19                           Salvador Mendoza Jr.
                             United States District Judge
20

21

22

23

24

25


     AMENDED CASE MANAGEMENT ORDER- 4
